MEMORANDUM OPINION
BUSSEY, Judge.
This is an original proceeding in which petitioner seeks his release from confinement in the State Penitentiary where he is currently imprisoned by virtue of a judgment and sentence rendered against him in the District Court of Atoka County on his plea of guilty, fixing his punishment at imprisonment in the State Penitentiary for life. The judgment and sentence, according to petitioner, was entered by the District Court of Atoka County in 1945 and petitioner does not allege whether or not an appeal was ever perfected to this court in the manner provided by law.
All of the grounds upon which petitioner seeks his release are grounds which can only be considered by this Court on appeal. The time for appeal having long expired, this Court cannot now review said assignments of error.
As additional grounds for his release, petitioner asserts that he has been assigned several inmate numbers and for that reason should be discharged from confinement. The judgment and sentence of life imprisonment has not been served and the mere clerical bookkeeping of the penitentiary authorities cannot operate to invalidate the judgment and sentence rendered in the District Court of Atoka County. The writ prayed for is accordingly denied. Writ denied.
NIX, P. J., and BRETT, J., concur.